IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

CBS CORPORATION, a Delaware               )   No. 79490-6-I
corporation, f/k/a VIACOM, INC.,          )   (Consolidated with
successor by merger to CBS                )   No. 79590-2-I)
CORPORATION, a Pennsylvania               )
corporation, f/k/a WESTINGHOUSE           )   DIVISION ONE
ELECTRIC CORPORATION;                     )
ELLIOTT COMPANY, d/b/a ELLIOTT            )   UNPUBLISHED OPINION
TURBOMACHINERY COMPANY;                   )
FRASER’S BOILER SERVICE, INC.;            )
GENERAL ELECTRIC COMPANY;                 )
GOULDS PUMPS (IPG), INC.;                 )
HONEYWELL INTERNATIONAL INC.,             )
successor-in-interest to ALLIED           )
SIGNAL, INC., successor-in-interest to   •)
BENDIX CORPORATION;                       )
IMO INDUSTRIES, INC., individually        )
and as successor-in-interest to DE LAV    )
AL TURBINE, INC., and ADEL                )
WIGGENS; INGERSOLL-RAND
COMPANY;                                  )
ITT CORPORATION, as successor-in-         )
interest to FOSTER VALVES;                )
MET ALCLAD INSULATION                     )
CORPORATION;                              )
METROPOLITAN LIFE INSURANCE               )
COMPANY;                                  )
PM NORTHWEST, INC.;                       )
SABERHAGEN HOLDINGS, INC., as             )
successor to TACOMA ASBESTOS              )
COMPANY and THE BROWER                    )
COMPANY;                                  )
SEQUOIA VENTURES, INC., formally          )
known as and as successor in interest     )
to BECHTEL CORPORATION,                   )
BECHTEL, INC. BECHTEL MCCONE              )
COMPANY, BECHTEL GROUP, INC.;             )
                                          )
 No. 79490-6-1/2

SULZER PUMPS (US), INC., formally           )
known as SULZER BINGHAM PUMPS,              )
INC.;                                       )
UNION CARBIDE CORPORATION;                  )
WARREN PUMPS, LLC, individually             )
and as successor in interest to QUIMBY      )
PUMP COMPANY;                               )
ZURN INDUSTRIES, LLC, as                    )
successor in interest to ERIC CITY          )
IRONWORKS,                                  )
                                            )
                    Appellant,              )
             v.

ROBERT PAUL ULBRICHT and                    )
KAREN ULBRICHT, husband and wife;           )
HEIDI L. ULBRICHT, ROBERT S.                )
ULBRICHT,
                                            )
                    Respondent.             )
                                            )        FILED: February 10, 2020
        HAZELRIGG-HERNANDEZ, J.    —   Intervenor United States Fidelity & Guarantee

 (USF&G) appeals a superior court’s determination of reasonableness of a $4.5

 million covenant judgment in favor of Robert and Karen Ulbricht and their

 dependent adult children (collectively, Ulbrichts). The covenant judgment was

 reached by counsel for the Ulbrichts and the sole remaining defendant in the suit,

 PM Northwest, days before trial was to commence and as PM Northwest was still

 left with uncertainty as to their insurers’ position on defending them. The insurers

for PM Northwest, USF&G and National Union Fire Insurance Company,

 intervened in the proceedings on reasonableness with the agreement of the

 parties. USF&G avers the court improperly considered previous asbestos verdict

 information and assigns error to a number of the findings of fact. We affirm the

 superior court’s determination of reasonableness.


                                         -2-
No. 79490-6-1/3

                                               FACTS

         In January 2018, Robert Ulbricht and his wife, Karen,1 filed suit against 20

defendants, including PM Northwest, seeking damages for bodily injury from

exposure to asbestos. The record indicates that Robert came into contact with

asbestos through activities involving various contractors between 1973 and 1999

when he worked at the Texaco Oil Refinery (the plant) in Anacortes, Washington.

In April 2018, the Ulbrichts amended their complaint a second time to include their

two dependent adult children as plaintiffs.                  Due to Robert’s mesothelioma

diagnosis, the case was given an expedited trial date of August 6, 2018.

        PM Northwest was a maintenance contractor at the plant; it did not

manufacture asbestos or bring asbestos insulation onto the site. The duration of

PM Northwest’s work at the plant was disputed. PM Northwest asserted several

defenses to the Ulbrichts’ claims, including one based on the statute of repose

which was denied on summary judgment. Prior to the summary judgment motion,

the trial court struck 17 of PM Northwest’s affirmative defenses, including employer

negligence and superseding cause.

        Attorneys for both the Ulbrichts and PM Northwest were deposed in

preparation for the reasonableness hearing.                  Counsel for PM Northwest has

defended asbestos cases since 2001. He estimated that 80 percent of all his cases

ended in defense “victor[ies].”            PM Northwest’s counsel also recognized PM

Northwest as a “major player” in the case. The attorney identified three key

defenses for his client: 1) a lack of causal link, 2) comparative negligence on


        1 Because all of the plaintiffs share the same last name, we use their first names for clarity.

We intend no disrespect.


                                                 -3-
No. 79490-6-1/4

Robert’s part, and 3) assertion of error as to trial court’s decision on the statute of

repose.   Counsel acknowledged that the chance of prevailing on the first two

defenses was “not very good.” The defense also recognized the difficulty that PM

Northwest had with credibility challenges if the case proceeded to trial, given the

expected testimony of four former PM Northwest employees discrediting the

company president’s denial of working with insulation at the plant. Counsel knew

that a “formidable witness” who was an expert in asbestos was expected to testify

for the plaintiffs. Perhaps most critically, he was also aware of the likelihood that

his client would have to declare bankruptcy if an adverse verdict was entered.

       Counsel for the Ulbricht family has represented plaintiffs in asbestos

litigation since 1994, taking approximately 20 cases to verdict. The attorney’s firm

handles approximately 30 asbestos cases a year. The attorneys for PM Northwest

and the Ulbrichts tried numerous asbestos cases against each other over the

years. The Ulbrichts’ attorney was aware of the mounting obstacles that PM

Northwest was facing as trial approached.

       In March 2018, PM Northwest notified one of its insurers, United States

Fidelity & Guaranty Company (USF&G) of the Ulbrichts’ claim. USF&G refused to

defend or indemnify under the policy and would take no further action until PM

Northwest located and produced a copy of the applicable policies. On July 10,

2018, PM Northwest obtained the policy information, but not the formal policy

documents, and contacted Travelers and AIG Insurance seeking to open claims

under these policy numbers. Shortly after, PM Northwest provided the insurers

with the demand letter from Plaintiffs.    Defense counsel tendered the claim to



                                          -4-
No. 79490-6-1/5

Travelers and AIG, through a risk management company, during the mediation on

July 18, 2018, but the insurers still refused to take any action. At that time, PM

Northwest advised the insurers that trial was set to begin on August 6, 2018. The

Ulbrichts sent PM Northwest a $3.5 million settlement demand, which PM

Northwest’s counsel described as “ridiculous” and “too high” for a settlement. No

counter offer was made.

       During the mediation on July 18, 2018, the assigned mediator, a retired

judge experienced in asbestos litigation, suggested to defense counsel that PM

Northwest consider a covenant judgment given that they had yet to receive

authority to extend an offer since no insurance company had agreed to defend or

indemnify. Between this July 1 8th mediation and an August     1st   meeting of counsel,

much had worsened as to PM Northwest’s prospects at trial. PM Northwest’s

president testified in a deposition that they never worked with asbestos, in direct

contrast to the testimony of former employees. PM Northwest’s industrial hygiene

expert witness testified that she agreed PM Northwest’s conduct at the plant

violated safety regulations, and the Ulbrichts had brought a spoliation motion. Both

sides were actively preparing for trial. The Ulbrichts’ attorney expected a verdict

above $6 million based on recent asbestos verdicts in Washington and Oregon.

After offset of the aggregate settlements already obtained, a verdict would likely

result in a judgment of $4.5 to $5.5 million against PM Northwest. Defense counsel

similarly estimated the likely outcome of a trial and advised PM Northwest that a

potential adverse verdict could range from $1 to $6 million.




                                        -5-
No. 79490-6-116

        Counsel for both sides decided to meet two days before trial to explore

settlement possibilities one last time. At the meeting, defense counsel revealed

that the insurers had thus far declined to provide defense or indemnity.                 Both

parties’ attorneys then began to explore resolution through covenant judgment.

Plaintiffs’ counsel identified the risk of such a resolution for his clients due to

“trading one litigation for the other.” Given the recent developments since the last

mediation and the contingent nature of such a resolution, Plaintiffs’ counsel

increased the demand by $1 million from their previous settlement offer to a total

of $4.5 million. Defense counsel did not see another alternative to protect his client

and also considered the recent verdicts in Washington State. Defense counsel felt

$4.5 million was “within the range of possible verdicts” and advised his clients to

agree to the covenant judgment in that amount, with an assignment of all rights to

pursuea coverage action against its insurers.

       Following entry of the resolution, both parties stipulated to intervention by

PM Northwest’s insurers to challenge the reasonableness of the amount of the

covenant judgment.2 A reasonableness hearing occurred on November 29, 2018

with video testimony by Robert and live testimony from Karen.                    The parties

provided both written and oral argument. The superior court entered its findings

of fact and conclusions of law on December 26, 2018 and determined the covenant

judgment was reasonable. USF&G timely appeals the superior court’s ruling on

the reasonableness of the covenant judgment.


          2 The second insurer, National Union Fire Insurance Company, also intervened in the

litigation as to reasonableness with USF&G and initially joined in their appeal of that ruling.
However, National Union voluntarily dismissed their appeal during the pendency of the matter
before this court.


                                             -6-
No. 79490-6-1/7

                                    ANALYSIS

I.     Reviewing a Reasonableness Determination

       We review a superior court’s determination of reasonableness for abuse of

discretion. Water’s Edge Homeowners Ass’n v. Water’s Edge Assocs., 152 Wn.

App. 572, 584, 216 P.3d 1110 (2009). “A trial court abuses its discretion when its

decision is manifestly unreasonable or based upon untenable grounds.” Boguch v.

Landover Corp., 153 Wn. App 595, 619, 224 P.3d 795 (2009).

       “When an insurer refuses to settle a claim, the insured may negotiate a

settlement on its own and then seek reimbursement from the insurer.” Chausee v.

Maryland Cas. Co., 60 Wn. App. 504, 509-1 0, 803 P.2d 1339 (1991). An insurer

is only liable for the amount of a settlement that is reasonable and made in good

faith. Evans v. Cont’l Cas. Co., 40 Wn.2d 614, 628, 245 P.2d 470 (1952). In

Chausee, this court adopted the factors from Glover v. Tacoma General Hospital,

to apply to the reasonableness of covenant judgments. Chausee, 60 Wn. App. at

512; Glover, 98 Wn.2d 708, 717, 658 P.2d 1230 (1983). RCW4.22.060 provides

the opportunity for a party to request a reasonableness hearing and places the

burden on the party requesting settlement to prove the reasonableness of such.

Application of the Chausee factors focuses on weighing them based on the facts

of the case at issue.

       When a trial court evaluates a covenant judgment for reasonableness the

factors applied are:

       [T]he releasing person’s damages; the merits of the releasing
       person’s liability theory; the merits of the released person’s defense
       theory; the released person’s relative faults; the risks and expenses


                                        -7-
No. 79490-6-118

       of continued litigation; the released person’s ability to pay; any
       evidence of bad faith, collusion, or fraud; the extent of the releasing
       person’s investigation and preparation of the case; and the interests
       of the parties not being released.


Chausee, 60 Wn. App at 512 (citing Glover, 98 Wn.2d at 717) (alterations in

original). Perhaps most critically for our examination, courts have consistently held

that “[nb one factor controls and the trial court has the discretion to weigh each

case individually.” ki.; See also Besel v. Viking Ins. Co. of Wis., 146 Wn.2d 730,

739, 49 P.3d 887 (2002).



II.    Consideration of Previous Verdicts

       USF&G argues that the superior court improperly considered “a purely

hypothetical settlement amount based on the range of verdicts,” instead of the

amounts that had been discussed at the prior mediation and were all rejected. This

was not improper.     A reasonableness hearing examines the amount of the

proposed covenant judgment by applying the Chausee factors, not necessarily the

amounts previously discussed. See, e.g., Chausee, 60 Wn. App. at 510; Hidalgo

v. Barker, 176 Wn. App. 527, 537, 309 P.3d 687 (2013). In the current case, the

parties were in quite different positions when they arrived at the covenant judgment

days before trial than they were during the court-ordered mediation session.

       In Sharbono v. Universal Underwriters Insurance Co., both the plaintiff and

defendant submitted jury verdict research at the reasonableness hearing. 139 Wn.

App. 383, 404, 161 P.3d 406 (2007). The defendants argued on appeal that the

research submitted by the plaintiff included verdicts that were unrepresentative for



                                        -8-
No. 79490-6-1/9

the case. j.~. Division Two of this court held that the court properly relied on the

research, which included past jury verdicts, when evaluating the reasonableness

of the covenant judgment. ki. In the current case, the court’s consideration of

recent verdicts provided by both counsel for PM Northwest and the Ulbrichts

operated as a basic framework from which to evaluate reasonableness and was

not an abuse of discretion. This situation is analogous to Sharbono, except that

instead of critiquing the specific past verdicts that were reviewed at the hearing,

USF&G challenges the court’s ability to look to previous verdicts at all. This

argument by USF&G is unsupported by the case law. The court’s consideration

of past asbestos verdicts in applying the Chausee factors did not constitute abuse

of discretion.



Ill.   Plaintiffs’ Risk and Expense of Pursuing a Bad Faith Claim

       USF&G next argues that the court erred by considering the risk of continued

litigation for the Ulbrichts in the overall reasonableness determination. Washington

courts recognize that covenant judgments are distinct from settlements. “[T]he

amount of a covenant judgment is the presumptive measure of an insured’s harm

caused by an insurer’s tortious bad faith if the covenant judgment is reasonable.”

Besel, 146 Wn.2d at 738. A covenant judgment is distinct from a cash settlement,

in that it does not release a tortfeasor from liability and is only an agreement to

seek recovery from a specific asset. Bird v. Best Plumbing Grp., LLC, 175 Wn.2d

756, 765, 287 P.3d 551 (2012). “The insurer still must be found liable in the bad




                                       -9-
No. 79490-6-U1O

faith action and may rebut the presumptive measure by showing the settlement

was the product of fraud or collusion.” j.ç~

       The trial court did not abuse its discretion by considering the future bad faith

litigation that would be necessary to enforce the covenant judgment. It is proper

for the trial to contemplate the risks and costs involved when evaluating the

reasonableness of the proposed covenant judgment. This is what the Chausee

factor ‘risks of continued litigation” encompasses for a court to consider and weigh.

At oral argument, USF&G advanced the notion that this factor does not include

possible future suits and only refers to the risk of continuing the current suit; we

are not persuaded.

       As the Ulbrichts point out, the covenant judgment was within the possible

verdicts contemplated by both parties. USF&G focuses on conclusion of law 23,

where the superior court recognized “[w]hile covenant judgments and settlements

overlap in many ways, they are nevertheless separate and distinct agreements

that cannot be referred to interchangeably.” The court went on to discuss the risks

of continued litigation to PM Northwest in the current suit and the risk that the

Ulbrichts “may recover nothing from PM Northwest’s insurers” in a future bad faith

suit. This sort of reasoning is exactly what the Chausee factor ‘risks of continued

litigation” is designed to capture. The superior court made a total of six conclusions

of law under this factor of risks and expenses of continued litigation and considered

the reasonableness of the resolution holistically.

       Further, if the court could not consider litigation beyond the current suit, as

USF&G argues, then courts would be unable to consider outside bankruptcy



                                        -   10-
No. 79490-6-I/li

proceedings as they did in Werlinger v. Warner. 126 Wn. App. 342, 350-51 109

P.3d 22 (2005).     The contemplation of the risks associated with a covenant

judgment that were considered by the attorneys for both PM Northwest and the

Ulbrichts during their meeting before the start of trial reinforces the conclusion that

it was something the court should and did consider in terms of how the final

covenant judgment was reached. USF&G argues that PM Northwest’s motivation

for pursuing this covenant judgment is to escape exposure. This is the very nature

of a covenant judgment and likely the most common reason that they are pursued,

which is why a court has the authority to review a proposed covenant judgment for

reasonableness. The court did not abuse its discretion by considering the risks

inherent in future suit against the insurers in the context of a reasonableness

determination.



IV.   The Superior Court’s Findings and Conclusions

       USF&G further argues that a number of the superior court’s findings were

not supported by substantial evidence. We disagree. A reasonableness hearing

necessarily involves factual findings which will not be disturbed as long as

substantial evidence supports them. Water’s Edge, 152 Wn. App. at 584. Our

review is limited to whether substantial evidence supports the findings, and if so,

whether the findings support the conclusions of law from the trial court. Panorama

Vill. Homeowners Ass’n v. Golden Rule Roofing, Inc., 102 Wn. App. 422, 425, 10

P.3d 417 (2000). “Substantial evidence is evidence that is sufficient to persuade

a fair-minded person of the truth of the declared premise.” ki. The burden is on



                                        -11-
No. 79490-6-1/12

the challenging partyto showthatthefinding of fact is notsupported bythe record.

Id.

         “Washington courts have found a trial court’s reasonableness determination

to be valid even when the trial court fails to list any of the Chausee factors and

instead simply mentions that the parties addressed the factors in their briefs and

the trial court considered the briefs.” Water’s Edge, 152 Wn. at 585. Even more

dispositive, ‘[n]o one factor controls and the trial court has discretion to weigh each

case individually.” Chausee, 60 Wn. App. at 512. USF&G only assigns error to

conclusions under four of the nine Chausee factors.             Additionally, the four

conclusions identified by USF&G in its assignments of error on appeal are not the

only conclusions under those corresponding factors. Even if we disregarded all

four conclusions as urged by USF&G, the reasonableness ruling could still be

independently affirmed on the basis of any number of the unchallenged findings

and conclusions.

         In looking to the two findings challenged on appeal, finding 8 has five factual

components, each of which is supported by substantial evidence and occurred in

the three weeks between the mediation and the attorneys’ meeting days prior to

trial.   First, the record before this court makes it clear that “all remaining

defendant’s settled.”      Second, “PM Northwest’s CR 30(b)(6) representative

reaffirmed testimony from a decade ago that the company had no involvement with

asbestos materials in stark contrast to the testimony of Mr. Ulbricht and PM

Northwest’s own employees.” This is supported by the July 24, 2018 deposition

of PM Northwest’s representative, Richard Huntley Jr. Third, “PM Northwest’s sole


                                          -   12-
No. 79490-6-1/13

expert testified that the company violated OSHA regulations in its handling of

asbestos materials, causing Plaintiffs to subpoena the expert in their case in chief.”

This is anchored in the deposition of the Ulbrichts’ counsel regarding the expert’s

testimony and by the witness list provided in preparation of trial.

       Fourth, “[p]Iaintiffs filed a spoliation motion based on evidence that work

records had been destroyed after the company had become aware of its asbestos

liabilities.” This motion was included in the record. The fifth component is “PM

Northwest had repeated communications with representatives of intervenors

USF&G and National Union apprising them of the fast approaching trial date,

neither insurer agreed to furnish defense of indemnity prior to trial.” This also is

supported by copies of email communications with the insurers and depositions of

counsel which make clear that this was the crux of the reasoning behind PM

Northwest’s counsel determination that it was necessary to explore a covenant

judgment.

       Finding 11 addresses the procedural posture and history of the case and is

supported, in part, by the simple fact of a covenant judgment coming before the

court on a reasonableness hearing. This finding states:

      Based on PM Northwest’s perilous litigation posture and, in the
      absence of indemnity coverage, inability to satisfy a multi-million
      verdict in this case, the parties discussed resolution through
      covenant judgment. Plaintiffs’ counsel proposed that PM Northwest
      enter into a $4.5 million stipulated judgment together with a covenant
      by Plaintiffs not to execute said judgment against Defendant’s assets
      and limit their recovery to any insurance coverage available to PM
      Northwest to satisfy the judgment. PM Northwest’s counsel agreed
      to discuss the proposed settlement with his client.




                                        -   13-
No. 79490-6-1114

In the record there are emails and depositions that support the assertion that the

Ulbricht’s’ counsel proposed that PM Northwest enter into a $4.5 million judgment.

PM Northwest’s counsel admitted that as trial approached he felt their chances of

winning were getting worse, that his client would be unable to satisfy the possible

judgment against it, and that this compelled him to discuss the possibility of a

covenant judgment. The record supports the portion of finding stating that there

was an “absence of indemnity coverage.” The fact that PM Northwest’s counsel

admitted he would discuss the proposal with his clients is supported by the signed

agreement itself. Each of the component parts of the two challenged findings are

well supported by the record; therefore, substantial evidence exists to support

them.

        The superior court properly utilized the factors laid out in Chausee and the

conclusions of law entered by the court logically flow from the unchallenged facts

that were found in the case.      The conclusions show the trial court’s work in

evaluating each of the factors under Chausee.        We have upheld trial courts’

weighing of the factors even without such a clear record. See Martin v. Johnson,

141 Wn. App. 611, 620, 170 P.3d 1198 (2007). Here, USF&G’s assignment of

error to conclusions of law found by the court are without merit. Further, as noted

above, USF&G does not assign error to even half of the conclusions under the four

corresponding Chausee factors. Again, as precedent is clear that no one factor

controls, the court’s reasonableness determination could be affirmed even if we

disregarded those findings and conclusions challenged by USF&G. However, we

find that the superior court’s findings and conclusions in their entirety were proper



                                        -   14   -
No. 79490-6-1/15

as they were supported by substantial evidence in the record, and the conclusions

of law properly followed.

       The trial court’s determination of reasonableness is affirmed.




                                                         V
WECONCUR:




                     I                                                  I




                                      -   15-